Citation Nr: 0618368	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  05-05 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable evaluation for bilateral high 
frequency hearing loss.


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to March 
1973 and from September 1973 to September 1977.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied a compensable evaluation for bilateral 
high frequency hearing loss.

FINDING OF FACT

The competent medical evidence demonstrates that the veteran 
has level I hearing, bilaterally.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral high 
frequency hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 
6100 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in April 2004; a rating 
decision in June 2004; and a statement of the case in January 
2005.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the 
adjudication in the March 2005 supplemental statement of the 
case.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
medical examinations in relation to this claim.  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects the ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's hearing loss disability is rated in accordance 
with the provisions found at 38 C.F.R. §§ 4.85-4.87.  Current 
VA rating criteria for the evaluation of hearing loss 
disability provide ratings from zero (noncompensable) to 100 
percent, based on the results of controlled speech 
discrimination tests together with the results of pure tone 
audiometry tests which average pure tone thresholds at 1000, 
2000, 3000, and 4000 Hertz.  38 C.F.R. §§ 4.85-4.87, 
Diagnostic Codes 6100 to 6110, Tables VI, VIa, VII.  The 
evaluation of hearing impairment applies a rather structured 
formula which is essentially a mechanical application of the 
rating schedule to numeric designations after audiology 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
When the average pure tone threshold is 30 decibels or less 
at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  38 C.F.R. 
§ 4.86.

On VA audiometric testing in October 2000, the pure tone air 
conduction thresholds in the right ear at 1,000, 2,000, 3,000 
and 4,000 hertz were 20, 35, 65 and 60 decibels, 
respectively, with an average of 45 decibels.  The pure tone 
air conduction thresholds in the left ear at the same 
frequencies were 15, 50, 55 and 60 decibels, respectively, 
with an average of 45 decibels.  The speech recognition 
scores were 96 percent in the right ear and 92 percent in the 
left ear.  Such audiometric findings reflect level I hearing, 
bilaterally.  See 38 C.F.R. § 4.85, Table VI.

On VA audiometric testing in September 2001, the pure tone 
air conduction thresholds in the right ear at 1,000, 2,000, 
3,000 and 4,000 hertz were 20, 40, 65 and 65 decibels, 
respectively, with an average of 48 decibels.  The pure tone 
air conduction thresholds in the left ear at the same 
frequencies were 20, 55, 60, and 65 decibels, respectively, 
with an average of 50 decibels.  The speech recognition 
scores were 100 percent bilaterally and considered excellent.  
Such audiometric findings reflect level I hearing, 
bilaterally.  See 38 C.F.R. § 4.85, Table VI.

The most recent audiometric test of record was conducted by 
the VA in January 2005, showing the pure tone air conduction 
thresholds in the right ear at 1,000, 2,000, 3,000 and 4,000 
hertz were 25, 40, 70, and 70 decibels, respectively, with an 
average of 41 decibels.  The pure tone air conduction 
thresholds in the left ear at the same frequencies were 25, 
55, 65, and 65 decibels, respectively, with an average of 50 
decibels.  The speech recognition scores were 92 percent 
bilaterally.  Such audiometric findings reflect level I 
hearing, bilaterally.  See 38 C.F.R. § 4.85, Table VI.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against a 
compensable evaluation for bilateral high frequency hearing 
loss.

The mechanical application of the rating schedule to the 
September 2001 and January 2005 VA audiometric examination 
findings, level I hearing bilaterally, provides a 
noncompensable evaluation.  38 C.F.R. § 4.85, Table VII.  
Thus, under the schedular criteria, the preponderance of the 
evidence is against a compensable rating for bilateral high 
frequency hearing loss.  The veteran has not submitted any 
evidence showing that bilateral high frequency hearing loss 
has increased in severity since the January 2005 VA 
audiometric examination.

The Board finds that the competent medical evidence does not 
demonstrate that the veteran's hearing loss meets the 
criteria for a compensable evaluation.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim and a compensable 
evaluation for bilateral high frequency hearing loss is 
denied.


ORDER

A compensable evaluation for bilateral high frequency hearing 
loss is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


